, 255 P.3d 1275, 1278-79 (2011). If the district court finds
                noncompliance, an FMP certificate must not issue. Holt v. Regional
                Trustee Services Corp., 127 Nev. , 266 P.3d 602, 607 (2011).
                Absent factual or legal error, the choice of sanction in an FMP judicial
                review proceeding is committed to the sound discretion of the district
                court. Pasillas v. HSBC Bank USA, 127 Nev.              , 255 P.3d 1281,
                1287 (2011).
                            Appellant argues that the beneficiary of the deed of trust in
                this matter is Bank of America, but that Bank of America failed to attend
                the mediation.' NRS 107.086(4) specifically permits the beneficiary of a
                deed of trust to send a representative to the mediation. Here, based on the
                documents in the record on appeal, the subject loan was originated by
                Linear Financial. The promissory note and deed of trust were assigned to
                Wells Fargo, N.A., which in turn assigned the deed of trust "[t]ogether
                with the [n]ote" to Bank of America, N.A. Further, the note itself was
                endorsed in blank by Wells Fargo. See generally Edelstein v. Bank of New
                York Mellon, 128 Nev. , 286 P.3d 249 (2012) (discussing transfers of
                promissory notes and deeds of trust). Wells Fargo remained the servicer
                of the loan, on behalf of the beneficiary of the deed of trust, Bank of
                America. Wells Fargo also retained physical possession of the promissory
                note. Because Wells Fargo's assignment of the deed of trust carried with



                      'We direct the clerk of this court to amend the caption to conform
                with this order. Bank of America, N.A. is the beneficiary and holder of the
                note in this matter, and Wells Fargo Bank, N.A. is its servicer and
                attended the mediation as Bank of America's representative.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2
                it the promissory note, Wells Fargo's continued possession of the note was
                in its capacity as servicer. As an agent, Wells Fargo's physical possession
                of the note provided actual possession of the note to its principal, Bank of
                America. Id. at , 286 P.3d at 261. Thus, when Wells Fargo attended
                the mediation, it did so as a representative of Bank of America, satisfying
                NRS 107.086(4)'s attendance requirement.
                            Appellant also argues that the Broker's Price Opinion (BPO)
                provided in lieu of an appraisal failed to meet the technical requirements
                set forth by FMR 11(7) (2011) (amended and renumbered FMR 11(11),
                effective January 1, 2013). While this court adopted a strict compliance
                standard for the production of core or essential documents related to the
                deed of trust and promissory note enumerated in NRS 107.086(4), see
                Pasillas, 127 Nev. at , 255 P.3d at 1285; Leyva, 127 Nev. at , 255
                P.3d at 1277, 1279, we did not establish strict compliance for the
                individual contents of a BP0 and other collateral documents required by
                the FMR. Here, Wells Fargo produced a BP0 that substantially complied
                with the FMR and NRS 645.2515 (setting forth requirements for a BPO),
                and appellant has not demonstrated that any technical deficiencies had
                any prejudicial effect. Indeed, in the district court, appellant conceded
                that he was not challenging the value reflected in the BPO. Consequently,
                the district court properly concluded that the BP0 was sufficient to satisfy
                the FMR requirements.
                            Appellant's final argument is that Wells Fargo's refusal to
                offer a loan modification demonstrated a lack of authority and bad faith
                participation. The district court found that each party to the mediation
                was dissatisfied with the document production, and that this resulted in a
                lack of results. Having considered the record and the arguments of the

SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A
                 parties, we perceive no error in the district court's determination that
                 Wells Fargo's refusals to offer a modification was an appropriate business
                 decision, due to appellant's failure to provide certain financial documents.
                 Thus, unlike Pasillas where that beneficiary's representative needed
                 additional authority to consider a modification, here, Wells Fargo, on
                 behalf of Bank of America, had sufficient authority, and the district court
                 properly found that the refusal to modify was not a manifestation of bad
                 faith. See Pasillas, 127 Nev. at , 255 P.3d at 1286. Accordingly, we

                             ORDER the judgment of the district court AFFIRMED.




                                                             Gibbons


                                                                                           J.
                                                             Dougtas


                                                                                           J.
                                                             Saitta


                 cc:   Eighth Judicial District Court, Department 14
                       James S. Kent
                       Tiffany & Bosco, P.A.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A    s